OPINION — AG — OKLAHOMA'S NEPOTISM LAW IS NOT APPLICABLE TO THE SITUATION YOU DESCRIBE; AND THAT UNLESS A MEMBER OF THE BOARD OF COUNTY COMMISSIONERS OR DEWEY COUNTY IS INTERESTED DIRECTLY OR INDIRECTLY IN THE PURCHASE MENTIONED BY YOU, SAME WOULD NOT BE UNLAWFUL. (A COMPANY OWNED AND OPERATED BY A BROTHER OF ONE OF THE COMMISSIONERS) CITE: 21 Ohio St. 1961, 481-487 [21-481] — [21-487], 62 Ohio St. 1961 371 [62-371], OPINION NO. CLIFFORD HUFF, MAY 17, 1932 (BURCK BAILEY) ** SEE: OPINION NO. 80-212 (1980) **